USCA1 Opinion

	




        August 2, 1995          [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-2321                                   SHIRLEY ADAMSON,                                Plaintiff, Appellant,                                          v.                                 NANCY MILLS, et al.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                            FOR THE DISTRICT OF MAINE                     [Hon. Morton A. Brody, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                Cyr, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Shirley Adamson on brief pro se.            _______________            Andrew  Ketterer, Attorney  General, and Leanne  Robbin, Assistant            ________________                         ______________        Attorney General, on brief for appellees.                                 ____________________                                 ____________________                      Per Curiam.  We  have carefully reviewed the briefs                      __________            and  record and find no merit in plaintiff's contentions that            defendants acted  in the  clear absence of  any jurisdiction.            Under Maine law, state district courts have jurisdiction over            the  civil violations in question as well as power to enforce            their  orders through contempt.   20-A Me. Rev.  Stat. Ann.              5053(2);  14  Me.   Rev.  Stat.  Ann.     252.    Plaintiff's            contention  that a  prosecutor  must file  a civil  violation                                __________            complaint supported  by an affidavit before  a district court                                       _________            acquires jurisdiction is wrong.   17-A Me. Rev. Stat.  Ann.              17.   As for plaintiff's challenge to her arrest, the court's            civil  order of arrest was supported by a sworn motion signed                                                      _____            by an  assistant district attorney which  clearly established            probable  cause  to  believe  plaintiff  had  violated  court            orders.  The  assistant district attorney's sworn  statements            were  equivalent  to  affidavits.    Plaintiff's  action  was            properly  dismissed on  judicial  immunity grounds,  and  the            district court  did not err  in denying discovery  or further            time  for amendment  since plaintiff  failed to  indicate any            viable basis for overcoming defendants' immunity.                      Plaintiff's motion  to strike defendants'  brief is            denied.                      Affirmed.                      ________                                         -2-